NO. 12-17-00239-CR

                            IN THE COURT OF APPEALS

                TWELFTH COURT OF APPEALS DISTRICT

                                        TYLER, TEXAS

JUAN SALINAS,                                        §       APPEAL FROM THE 7TH
APPELLANT

V.                                                   §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                             §       SMITH COUNTY, TEXAS

                                     MEMORANDUM OPINION
         Juan Salinas appeals the trial court’s assessment of court costs. In one issue, he argues
that some of the court costs imposed on him are unconstitutional. We affirm.


                                             BACKGROUND
         Appellant was charged by indictment with possession of a controlled substance in a drug
free zone. Pursuant to a plea agreement with the State, Appellant pleaded “guilty.” The trial
court deferred finding Appellant “guilty” and placed him on community supervision for four
years.
         Thereafter, the State filed a motion to proceed to final adjudication alleging that
Appellant violated certain terms and conditions of his community supervision.1 At the hearing
on the State’s motion, Appellant pleaded “true” to the allegations. Ultimately, the trial court
found the allegations in the State’s motion to be “true,” revoked Appellant’s community
supervision, and sentenced him to imprisonment for twelve months. This appeal followed.



         1
          This was the State’s second motion to revoke Appellant’s probation. Following a previous motion to
proceed to final adjudication, the court found that Appellant had violated his community supervision, found
Appellant “guilty” as charged, and sentenced him to imprisonment for two years but probated the sentence and
placed Appellant on community supervision for five years.
                                           COURT COSTS
       In his sole issue, Appellant argues that we should modify the trial court’s judgment and
withdrawal order to remove certain unconstitutional court costs.
Applicable Law
       The imposition of court costs upon a criminal defendant is a “nonpunitive recoupment of
the costs of judicial resources expended in connection with the trial of the case.” Johnson v.
State, 423 S.W.3d 385, 390 (Tex. Crim. App. 2014). The consolidated fee statute requires a
defendant to pay a court cost of $133.00 on conviction of a felony. TEX. LOC. GOV’T CODE ANN.
§ 133.102(a)(1) (West Supp. 2017). The money received is divided among a variety of state
government accounts according to percentages dictated by the statute. See id. § 133.102(e)
(West Supp. 2017); Salinas v. State, 523 S.W.3d 103, 106 (Tex. Crim. App. 2017).
       In Salinas, the court of criminal appeals held the statute to be unconstitutional with
respect to two of these accounts––an account for “abused children’s counseling” and an account
for “comprehensive rehabilitation.” See Salinas, 523 S.W.3d at 105. As a result, the court set
forth that any fee assessed pursuant to the statute must be reduced pro rata to eliminate the
percentage of the fee associated with these accounts. See id. The court further held that its
holding applies only to (1) a defendant who raised the appropriate claim in a petition for
discretionary review before the date of the court’s opinion, if that petition is still pending on that
date and the claim would otherwise be properly before the court on discretionary review or (2) a
defendant whose trial ends after the mandate in Salinas issues. See id. at 112–13.
Discussion
       The State argues that Appellant waived his right to consideration of this issue because he
failed to appeal timely the assessment of costs at the time the trial court originally rendered its
order placing him on community supervision.
       Where an appellant fails to file a notice of appeal within thirty days of being placed on
deferred adjudication community supervision, an appeal raising issues concerning court costs
after final adjudication is not timely with respect to the court costs that were assessed in the order
of deferred adjudication. See Perez v. State, 424 S.W.3d 81, 85 (Tex. Crim. App. 2014); see also
Wiley v. State, 410 S.W.3d 313, 318, (Tex. Crim. App. 2013) (defendant whose community
supervision was revoked forfeited challenge to the court appointed attorney fees as court costs by




                                                  2
failing to bring direct appeal from order originally imposing community supervision); Manuel v.
State, 994 S.W.2d 658, 661–62 (Tex. Crim. App. 1999).
         In the instant case, when Appellant pleaded “guilty” and was placed on deferred
adjudication community supervision, he explicitly waived his right to appeal. The record further
reflects that Appellant acknowledged in writing his obligation to pay court costs as a condition of
his community supervision. The trial court’s deferred adjudication order sets forth the amount of
court costs at $708.00.         Thus, we conclude that Appellant waived his right to appeal the
assessment of the costs at issue. See Perez, 424 S.W.3d at 85; Wiley, 410 S.W.3d at 318.
Appellant’s sole issue is overruled.

                                                   DISPOSITION
         Having overruled Appellant’s sole issue, we affirm the trial court’s judgment.



                                                                 GREG NEELEY
                                                                    Justice

Opinion delivered January 3, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           JANUARY 3, 2018


                                         NO. 12-17-00239-CR


                                         JUAN SALINAS,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-0084-16)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    Greg Neeley, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.